Title: To George Washington from Clement Biddle, 21 April 1788
From: Biddle, Clement
To: Washington, George



Philade[lphia] April 21st 1788

I have your favours of 4th & 11th Inst. before me unanswered—The Letter for Mr Smith I forwarded by a safe Conveyance to Carlisle—Genl Butler having just arrived in Town from New York I delivered that for him myself—the one for Mr Peters under Cover of the 11th I sent to him in the Country—No vessel having yet sailed for Port au Prince I have the Letter for Mr De Marbois but it will go some Day this Week by a Schooner Bound directly there.
About a Week ago Mr Peters sent me Word that he could not get a Workman to make the Harrow (which I was in hopes had been ready) and desired me to send him a Workman to make it—I wrote to him that if he would be so obliging to inform me when he next came to Town (which he frequently does) that I would Wait on him with a Workman to take his directions for

making it. A Sloop Capt. Reed had set up for Alexandria & was to have sailed last Week but freight Offering slowly & Capt. Ellwood arriving he has delivered what freight he had over to Capt. Ellwood who is near full & will sail about Wednesday by whom shall send the small Box of Roots the livery Lace wheat fan and Whip saw.
German & British Oznabrigs Rolls & Blankets are scarcer than when you were here owing to our spring Vessels not having arrived (except one on Saturday Eveng from London) but as severral Vessels are expected I will examine for those kinds of Goods & give you the prices of them in a short time. The Importation of Nails is nearly at an End, that Article being manufactured here of Better quality than the English in very large quantities & Can be shipped to Virginia without paying Duty there the prices are set down at book—Ditching spades are also made here which are reckoned better than the Imported but I have not time to get the prices for this post

C. Biddle

